CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 1 of 20




                    EXHIBIT 1
       CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 2 of 20




STATE OF MINNESOTA                                                   DISTRICT COUR I

COUNTY Of ANOKA                                           TENTH JUDICIAL DISTRIC T


Jeffrey Weiscn,                                        Court File No.:

             Plaintiff.
                                                       SUMMONS
vs.

U.S. Bancorp Yb/a U.S. Bank,

             Defendants.


THIS SUMMONS IS DIRECTED TO U.S. Bancorp d/b/a U.S. Bank:

        1.     YOU ARE BEING SUED. The Plaintiffs have started a lawsuit against
you. The Plaintiff's Complaint against you is attached to this Summons. Do not throw
these papers away. They are official papers that affect your rights. You must respond to
this lawsuit even though it may not yet be filed with the Court, and there may be no court
file number on this Summons.

      2.     YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this Summons a written response called
an Answer within 21 days of the date on which you received this Summons. You must
send a copy of your Answer to the person who signed this Summons located at:

      Patrick W. Michenfelder, Esq.
      Chad A. Throndset, Esq.
      Throndset Michenfelder Law Office. LLC
      One Central Avenue West. Suite 203
      St. Michael, MN 55376

       3.     YOU MUST' RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiffs Complaint. In your Answer you must state whether you agree
or disagree with each paragraph of the Complaint. If you believe the Plaintiff should not
be given everything asked for in the Complaint, you must say so in your Answer.

    4,   YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT' TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 21 days, you will lose this case. You will not
         CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 3 of 20




get to tell your side of the story, and the Court may decide against you and award the
Plaintiff everything asked for in the Complaint. If you do not want to contest the claims
stated in the Complaint, you do not need to respond. A default judgment can then be
entered against you for the relief requested in the Complaint.

      5.      LEGAL ASSISTANCE. You mav wish to set leeal .help from a lawyer. If
you do not have a lawyer the Court Administrator may have information about places
where you can get legal assistance. Even if you cannot get legal help, you must still
provide a written Answer to protect your rights or you may lose the case.

       6.    ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or
be ordered to participate in an alternative dispute resolution process under Rule 114 of
the Minnesota General Rules of Practice. You must still send your written response to
this Complaint even if you expect to use alternative means of resolving this dispute.


                                         TH^RONDSET MICHENFELDER, LLC


                                                \                v
         November^? ^                            \
Dated:                  . 2020           By:     \
                                         lUtrick'wrMicheirfelder'(#024207X)
                                         Chad A, Throndset (#0261191)
                                         Cornerstone Bui Id i ng
                                         One Central Avenue W,, Suite 101
                                         Si. Michael. MN 55376
                                         Tel: (763) 515-6110
                                         Fax:(763) 226-2515
                                         Email; patfftthrondsetlaw.com
                                         Emai 1: chadOtthrondsctlaw.com
                                         A tiormysfor Plain!iff
      CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 4 of 20




STATE OF MINNESOTA                                                      DISTRICT COURT

COUNTY OF ANOKA                                             TENTH JUDICIAL DISTRICT'


Jeffrey Veisen.
                                                          Court File No.:

               Plaintiff,                                 COMPLAINT
vs.

IIS. Bancorp d/hm U.S. Bank.

               Defendant.


            Plaintiff, by and through his undersigned counsel, bring this action against U.S.

Bancorp d/b/a U.S. Bank, for violations of the Americans With Disabilities Act, 42 U.S.C.

ss 12181. et seq. The "ADA") and its implementing regulations, and allege as follows;

                                     INTRODUCTION

                This case concerns Defendant's federal statutory obligation to ensure its

facility becomes, and remains, compliant with the ADA. According!}. Plaintiff seeks; I)

remediation of the unlawful architectural barriers described below; and 2) modification of

Defendant's ADA related policies, procedures, and practices in order to ensure that the

facility remains ADA compliant.        Plaintiff also seeks a nominal monetary- award, his

reasonable attorneys' fees, litigation expenses, and costs, and such other relief as is deemed

just and proper, and/or is allowable under Title 111 of the ADA.

       2.       The ADA. enacted in 1990. is the central civil rights law protecting people

with disabilities, a group of Americans who are too often overlooked and undervalued. The

                                               1
       CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 5 of 20




ADA uses different means than other civil rights laws, but the purpose of the laws is the

same: the eradication of discrimination. As one legal scholar explained: A single step in

front of a store may not ini mediately call to mind images of Lester Maddox standing in the

door of his restaurant to keep blacks out. But in a crucial respect they are the same, for a

step can exclude a person who uses a wheelchair just as surely as a no-blacks-allowed rule

can exclude a class of people. Samuel Bagenstos, The Perversity of Limited Civil Rights

Remedies: The Case of "Abusive ” ADA Litigation, 54 UCLA 1Rev, 1. 23 (2006).

       3.     Though disability rights laws arc supposed to prevent the continued isolation

and segregation of people with disabilities in the same tradition as other civil rights laws.

some appear to regard disability rights requirements   particularly those involving physical

access requirements, such as ramps and hand rails      as different, and less important, than

other civil rights. The Case of "Abusive" ADA Litigation, supra, at 24. Some also appear

to assume that ADA cases are abusive or unnecessary drains on courts; but private

enforcement is central to accomplishment of the ADA’s rightful purposes and. as has been

demonstrated repeatedly, compliance does not happen without the credible threat of private

enforcement. Id. at 9.

       4,     Title III of the ADA prohibits discrimination by places of "public

accommodation.” as that term is defined by 42 U.S.C. §12181 (7), It requires places of

public accommodation to be readily accessible to. an independently usable b\. individuals

with disabilities. 42 U.S.C, § 12182.
         CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 6 of 20




         5.   Under 28 C.F.R. § 36.201 (b) both the landlord who owns a building that

houses a place of public accommodation and the tenant who owns or operates a place of

public accommodation subject to the requirements of the ADA,

         6.   Violation of the ADA's standards of accessible design are actionable

violations of the act. See e.g.. Oliver v. Ralphs Grocery Co.. 654 F.3d 903. 905 (9ih Cir.

2011).

         7.   Plaintiff seeks a permanent injunction, pursuant to 42 U.S.C. § 12188(a)(2 )

and 28 C.F.R. § 36.504(a) directing Defendant to make readily achievable alterations to its

facility so as to remove architectural barriers to access and make its facility fully accessible

to and independently usable by individuals with disabilities in accordance with the

requirements of the ADA.

         8.   In addition to remediation of the architectural barriers above, injunctive relief

as to Defendant's ADA related policies, procedures and practices is required to ensure

Defendant's facility remains ADA compliant under 42 U.S.C. § 12188(a) (2) and 28 C.F.R.

§ 36.211 and 36,501.

         9.   The violations in this case are clear and correcting them would involve onh

minimal expense — yet Defendant has failed to identify and correct the violations even

though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of

Defendant's ADA related policies, procedures and practices and underscores the

importance of this portion of Plaintiffs’ claim.



                                               5
       CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 7 of 20




       10,    Without adequate policies, practices and procedures in place, there is no

assurance that the accessible features in the facility will remain operable and compliant.

and no assurance that Defendant will stay abreast of its ADA related obligations under the

law.

       11.    Plaintiff also seeks a nominal monetary aw ard in accordance with authority'

including Tayler Bayer v, Neiman Marcus Group, Inc., (No, No. 15-15287 (9m Cir. 2017)

and his reasonable attorneys' fees, litigation expenses, and costs of suit pursuant to 42

U.S.C. § 12205. 28 C.F.R. § 36.505 and such other relief as is deemed just and proper.

and/or is allowable under Title Ill of the ADA.

       12.    Despite passage of the ADA more than 25 years ago. to this date. Defendant's

property is not fully accessible to. and independently usable by. persons with disabilities.

Defendant has failed to remove architectural barriers and take the actions clearly required

of it by the ADA. even though such actions are readily achievable. Defendant's conduct

constitutes an ongoing and cont inuous violation of the law.

                             JURISDICTION AND VENUE

       13.    Jurisdiction of this Court arises under Title III of the Americans with

Disabilities Act (the ADA). 42 U.S.C. §§ 12181-12189. which provides for concurrent

state and federal court jurisdiction. Federal jurisdiction arises under 28 U.S.C. §§ 133 i and

! 343(a)(3) because this action includes federal law claims brought pursuant to Title III of

the ADA, The Court also has jurisdiction to issue a declaratory judgment pursuant to 28



                                              4
       CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 8 of 20




U.S.C. § 2201 and Fed R. Civ. P. .57 and/or Minn. Slat. § 555.01 et. seq, and Minn. R. Civ.

Pro. 57.

       14.     Venue in this judicial district is proper because Defendant is located in and

transact business within this judicial district and have sufficient contacts to be subject to

persona] jurisdiction in this judicial district, and because this is the judicial district in w hich

the acts and omissions giving rise to the claims occurred.

                                            PARTIES

        15.     Plaintiff Weisen. suffers from paraparesis of both lower limbs, neurogenic

bladder, and chronic pain, among -other things. Mr. Weisen is fully dependent upon the

use of a w heel chair or motor scooter. Mr. Weisen suffers from, and all times relevant hereto

has suffered from, a legal disability as defined by the ADA. 42 U.S.C. § 12102(2). lie is

therefore a member of the protected class under the ADA and the regulations implementing

the ADA set forth at 28 C.F.R. § 36.101 el. seq.

        16,     Jeffrey Weisen has an acute understanding of the discrimination people with

disabilities regularly encounter when businesses ignore the ADA - and the humiliation.

embarrassment, stigma, physical discomfort, stress, strain, fatigue and isolation from

friends and family that results. Mr. Weisen is also well-aware of the benefits for the

disabled when responsible business owners take the ADA's requirements seriously. Mr.

Weisen is very much committed to doing ail that he can to help himself, and other disabled

people, by pursuing a cause - holding businesses accountable for ignoring the ADA - that

others nun turn away from.

                                                  5
       CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 9 of 20




       17,        Jeffrey Weisen. age 58, resides in Minnesota.      He regularly frequents

businesses in- the Twin Cities Metropolitan and surrounding area (Area) including

restaurants, convenience stores, general stores, grocery stores and other businesses - and

has done so for years and years. The ability to independently patronize businesses in the

Area is important to Mr. Weisen and Ids quality of life: it enables him to obtain necessary

goods and sendees and allow s him to interact with the community, w hich is a critical social

outlet for him.

       ! 8.   Compliance with Title 111 Ss critical for the disabled community. If for

example, a toilet is not accessible with adequate maneuvering space, grab bars. etc. the

disabled either cannot toilet, or cannot do so without assistance. Disabled individuals have

been forced to urinate and defecate on themselves because a place of public

accommodation did not have an accessible toilet. Similarly, without a properly striped

parking lot including accessible parking and an accompanying access isle, disabled

individuals face the threat that another may park so close to the vehicle he or she is

travelling in that he or she will be unable to access that vehicle until the car parked beside

it is moved, or without excessive struggle and risk of injury. And without an accessible

entrance, disabled individuals are excluded from independent access to the premises

entirely.

        19.       Defendant ITS. Bancorp d/hha U.S. Bank t'TJ.S, Bank") owns andfor

operates U.S. Bank andfor owns andfor Is the lessee of the real properly upon which it is



                                              6
      CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 10 of 20




located at 231 County Road 10. NE Blaine. Minnesota, a place of public accommodation

within the meaning of the ADA.

                            ARCHITECTURAL BARRIERS

       20.    Within the applicable limitations period. Mr. Weisen patronized lIS. Bank,

encountered and was subjected to discriminatory barriers which hindered and/or precluded

his ability to patronize the business. Unlawful barriers at the business include, but are not

necessarily limited to. the following:

       a.     a portion of the disabled accessible parking spaee(s) and'or access aisles! s ')

is sleeper than 1:48 (2%) in violation of the 2010 ADA Standards 502.4:

       b.     the cross slope for the curb ramp, excluding flares is steeper than 1:4K (2%)

in violation of the 2010 ADA Standards 406.1 and 405.3:

       c.     the running slope of the curb ramp is steeper than 1:12 (8.33%) in violation

of the 2010 ADA Standards 406.1 and 405.2: and

       d.     an inadequately maintained access route to the non-compliant ramp with

broken and deteriorated surface on the entrance route in violation of 28 CFR § 36.211

(Maintenance of Accessible Features): deterioration and poor design of the curb ramp has

resulted in an impermissible vertical change in level in excess of A inch in violation of in

violation of the 2010 ADA Standards 404.2.5. 303 and 303.2. which also cremes a situation

wherein the adjacent surface at the transition from the curb ramp to the street is not at the

same level in violation of the 2010 ADA Standards 406.2.

                      POLICIES, PROCEDURES. AND PRACTICES

                                              7
       CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 11 of 20




       21,    In addition to remediation ofthe.architectural harriers above, injunctive relief

as to Defendant's ADA related policies, procedures and practices is required to ensure

Defendant's facility remains ADA compliant under 42 U.S.C, § 12188(a)(2) and 28 C.F.R,

§ 36.211 and 36.501

       'll
       —■w.   Defendant's ADA related policies, procedures, and practices are inadequate.

       it     The violations in this case are clear and correcting them would imolve only

minimal expense - yet Defendant has failed to identify and correct the violations even

though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of

Defendant's ADA related policies, procedures and practices and underscores the

importance of this portion of Plaintiff s claim.

       24.    Without adequate policies, practices and procedures in place, there is no

assurance that the accessible features in the facility will remain operable and compliant.

and no assurance that Defendant will stay abreast of its ADA related obligations under the

law.

       25.    The above listing is not to he considered all-inclusive of the barriers and

violations of the ADA which exist at the facility. In order to fully identity all of the

discriminatory conditions at the facility. Plaintiff requires an inspection which will be

sought in the discovery phase of this litigation.

       26     Compliance with the ADA is required by 42 U.S.C. § 12182(b)<2)(A)(iv)

because remedying the barriers identified is readily achievable due to the lack ofdifftculty

and low cost of remedying the barriers. Some of the above-listed violations can be

                                              8
         CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 12 of 20




remedied through the same measures prescribed by federal regulation as examples of

modifications that are "readily achievable." 28 C.F.R. § 36.304(b).

         27.   Compliance is also readily achievable due to the significant assistance

available to businesses. Section 44 of the IRS Code allows a Disabled Access tax credit

for small businesses with 30 or fewer full-time employees or with total revenues of $1

million or less, which is intended to offset the cost of undertaking barrier removal and

alterations to improve accessibility. Section 190 of the IRS Code provides a tax deduction

for businesses of all sizes lor costs incurred in removing architectural barriers, up to

Si 5.000. See ADA Update: A Primer for Small Business.

httt)://wwvv.ada.gov/regs2010/sm.allbusiness-'smallbusprimer2010.htmrftax (Mar. 16.

201 D.

         28.   As a person with a disability. Mr, Weisen has a personal interest in having

full and equal access to places of public accommodation and to the goods, services.

facilities, privileges, advantages or other things offered therein

         29.   Mr. Weisen is not able to access the facility independently on a full and equal

basis and is excluded from full and equal enjoyment of the goods, services, privileges,

advantages, and/or accommodations offered therein because of his disabilities and due to

the barriers to access and violations of the ADA that: exist at Defendant’s fadlitv.

         30.   Mr. Weisen lives near to the facility. Mr. Weisen intends to patronize the

facility in the future, although the unlawful barriers described herein prevent him from

being able to do so independently and deter him from doing so. Jeffrey Weisen\s condition

                                               9
      CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 13 of 20




varies and depending on the status of his condition on a given da}', he is sometimes

dependent upon having someone take him to or accompany him when he visits places. This

limits his ability to make definitive plans to return to a place on a specific date. Edit he

regularly patronizes businesses in the vieinit) of the facility and would return to patronize

the facility in the imminent future but for the barriers described herein.

       31.      The violations discussed above present!}' deter and discourage Mr. Weisen

from returning to the facility for reasons including, but not necessarily limited to. the

following; the above-referenced violations make it difficult or impossible for him to

patronize the facility unless he twists, struggles and strains himself or obtains help from

others; and puts him at risk of injury. All of these things negatively affect Mr. Wei sen’s

sense of independence and can lead to humiliating accidents, derisive comments.

embarrassment, a loss of dignity, and feelings of being stigmatized as different or inferior.

       32.      Mr. Weisen will return and patronize the facility without hesitation when the

barriers identified herein have been removed or cured; and he will return within the next

year in any event, albeit not independently, because it is located in an area he regularly

socializes in and because he is interested in checking on the Defendant's ADA compliance

and that of other similar businesses as a tester in hopes to thereby increase accessibility for

the disabled.

       33.      Defendant has intentionallv maintained the facility in a condition that

violates the ADA for reasons including, but not limited to. the following: the ADA was

passed in 1990 and has been well publicized; the above-described barriers are intuitive and

                                               !()
       CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 14 of 20




obvious; ADA Title HI compliance information and assistance is readily available, at no

cost (see e.g,. ado.gov); Defendant exercised control over the conditions at the facility; and

Defendant has and continues to maintain the facility in a condition that does not comply

with the easily understandable accessibility design standards that apply here and which can

be achieved at modest expense.

       34.    Jeffrey Weisen is without adequate remedy at law, has suffered and is

suffering irreparable harm, and reasonably anticipates that he will continue to suffer

irreparable harm upon his planned return visit to the facility unless and until Defendant is

required to remove the architectural harriers to equal and independent access and ADA

violations that exist at Defendant's place of public accommodation, including those set

forth specifically herein.

       35.    Absent injunctive relief. Defendant's unlawful conduct herein described will

continue to cause injury to Plaintiff and other disabled individuals, who will continue to be

unable to independently access the facility and-or to enjoy the goods, services, privileges.

advantages and/or accommodations offered therein on a full and equal basis, in violation

of the rights ensured to the disabled by the ADA.

    FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICAN’S WITH
                 DISABILITIES ACT, 42 li.SX. SS 121.01

       36.    Plaintiff incorporates and re-alleges the paragraphs above.

                      Denial of Full and Equal Enjoyment and Use




                                              11
        CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 15 of 20




        37.     Section 302(a) of Title III of the ADA, 42 U.S.C, §§ 12101 et seq.. provides

that '’No individual shall be discriminated against on the basis of disability in the lull and

equal   enjoyment of the goods, services,           facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases

(or leases to ), or operates a place of public accommodation."

        38.     A public accommodation under the ADA includes, inter alia, "sales

establishments" and "a restaurant, bar. or other establishment serving food or drink." 42

U.S.C, § 12182(7),

        39.     Defendant has discriminated against Plaintiff and others by its failure to

make its place of public accommodation fully accessible to persons with disabilities on a

full, equal, and independent basis in violation of 42 U.S.C. § 12182(a) and the regulations

promulgated thereunder as described above.

        40.     Mr. Weisen has been denied full and equal access to the facility and has been

denied the opportunity to participate in or benefit from the goods, services, facilities.

prhileges. advantages, or accommodations on a full and equal basis.




              Failure to Remove Architectural Barriers in an Existing Facility

        41.     The ADA specillcally prohibits the failure to remove architectural barriers in

existing facilities where such removal is readily achievable under 42 U.S.C. § 12182

(bK2)(A)(iv) and 28 C.F.R. § 36.104.

                                               12
      CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 16 of 20




      42.      Even when an entity can demonstrate that removal of a barrier is not readily

achievable, it must nevertheless provide for the full and equal enjoyment of the goods.

services, facilities, privileges, advantages, or accommodations aoods available throuuh
                     i        “w          Sv-                        »«-                 '   •   W




alternative means, if alternative means are readily achievable. 42 U.S.C. § 12182

(b)(2)(AKv).

      43.      Plaintiff alleges that removal of the barriers at the facility is readily

achievable.

      44,      In the alternative, to the extent the removal of any or all of the barriers at

issue is not determined to be readily achievable. Plaintiff alleges that Defendant violated

the ADA by failing to make the required goods, services, etc, equally available to the

disabled through alternative means.

       45,     To the extent that the facility was designed and constructed for first

occupancy alter January-- 26. 1993, Plaintiff alleges that removal of the harriers at the

facility is not structurally impracticable under 42 U.S.C. § 12182 (b)(2)(AKvl

       46.     To the extent that the facility was altered after January 26. 1992 (including.

but not limited to. any remodeling, renovation, reconstruction, historic restoration, changes

or rearrangement in structural parts or elements, and changes or rearrangements in the

configuration ofwalls and full-height partitions) Piaintilfalleges that that the facility is not

accessible to the disabled to the maximum extent feasible under 42 U.S.C. § 12183 (a)(2).

                         Inadequate Policies. Procedures, and Practices



                                                13
       CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 17 of 20




       47     ADA Title ill entities have an ongoing duty to review its place of public

accommodation for compliance and to remediate non-compliance as required.

       48.    Defendanfs ADA related policies, procedures, and practices are inadequate.

       49.    Defendant’s policies, procedures, and practices {including, but not limited to.

those ensuring the identification and remediation of prohihited barriers, maintenance of

accessible features, training and future compliance) are inadequate to ensure ongoing

compliance with the ADA and therefore must he modified accordingly.

       50.   The violations in this case are clear and correcting them would involve onl>

minimal expense — yet Defendant has failed to identify and correct the violations even

though the ADA was enacted 28 years ago. This speaks clearly to the inadequacy of

Defendant’s ADA related policies, procedures and practices and underscores the

importance of this portion of Plaintiffs claim.

       51.    Without adequate policies, practices and procedures in place, there is no

assurance that the accessible features in the lacility will remain operable and compliant.

and no assurance that Defendant will stay abreast of its ADA related obligations under the

law.

       52.    Defendant has and continues to discriminate against Plaintiff and others by

its failure to adopt and implement adequate ADA related policies, procedures and practices.

       53.    Injunctive relief as to Defendant’s ADA related policies, procedures and

practices is required to ensure Defendanfs facility remains ADA compliant under 42

U.S.C. § 12188(a) (2) and such other applicable legal authority.

                                             14
      CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 18 of 20




                                Nominal Monetary Award

       54.     Plaintiff alleges a right to a nominal monetary award as equitable injunctive

relief in accordance with authority including Tender Bayer v, Neman Marcus Group. Inc..

No. 15-15287 (9th Cir. 2017 ) and such other authority as may be applicable.

                                Attorneys’ Fees and Costs

       55.     Plaintiff has retained the undersigned counsel tor the tiling and prosecution

of this action, and are entitled to recover reasonable attorneys' fees, litigation expenses and

costs from Defendant pursuant to 42 U.S.C. §§ 12205, 12117 and 28 C.P.R, § 36,505. in

connection with the prosecution of this matter.

             SECOND CAUSE OF ACTION: DECLARATORY JUDGMENT

       56.     Plaintiff incorporates and re-alieges the paragraphs above.

       57.     This cause of action is brought pursuant to 28 U.S.C. § 2201 and fed R. Civ.

P. 57 and’or Minn. Suit. § 555.01 et, seq. and Minn. R. Civ. Pro. 57.

       58.     Plaintiff seeks and is entitled to a judgment declaring that the Facility, as of

the date this matter w as commenced, was being operated unlawfully and in violation of the

ADA and its implementing regulations for reasons including, but not necessarily limited to

the unlawful denial of full and equal enjoyment of use. unlawful violations of the ADA

accessible design standards, unlawful failure to remove architectural barriers, and unlawful

policies, practices and/or procedures identified above.

       WHEREFORE. Plaintiff respectfully requests:



                                               15
      CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 19 of 20




      a.      That the Court issue a Declarator)' Judgment determining that Defendant's

facility, at the commencement of this instant suit, was being operated in violation of Title

H I of the ADA, 42 U.S.C. § 12181. el seq., and the relevant implementing regulations.

      b.      fhat the Court issue a permanent injunction, pursuant to 42 U.S.C. §

12188(a)(2). 28 C.F.R. § 36.504(a) enjoining Defendant from continuing its discriminatory

practices; including an order directing Defendant to make readily achievable alterations to

its facility so as to remove architectural barriers to access and make its facility fully

accessible to and independently usable by individuals with disabilities to the extern

required by the ADA and enjoining operation of the Facility until such time as the

alterations are completed;

       c.     'That the Court issue a permanent injunction, pursuant to 42 U.S.C. §

12188(a)(2). 28 C.F.R. § 36.504(a) enjoining Defendant to make reasonable modifications

in policies, practices and/or procedures necessary to ensure current and ongoing

compliance with the ADA and enjoining operation of the Facility until such time as the

modifications are made and implemented;

       d.     That the Court award Plaintiff injunctive relief in the font) of a nominal

monetary sum;

       C\     Thai the Court award Plaintiff his reasonable attorneys' fees, litigation

expenses, and costs of suit pursuant to 42 U.S.C. § 12205. 28 C.F.R. § 36.505, or as

otherwise provided by laws and



                                             16
      CASE 0:20-cv-02648-ECT-HB Doc. 1-1 Filed 12/23/20 Page 20 of 20




      f.      That the Court issue such other relief as it deems just and proper, and/or is

allowable tinder Title III of the ADA.



Dated; November       . 2020              THR0N1TSET M1CHENFELDER, LLC
                                                                    x
                                                                        /
                                                       \
                                                           \
                                          Bv;        v     V
                                          Patrick W. Michenfelder {•T)24207X)
                                          Comerstone Building
                                          One Central Avenue West. Suite 10J
                                          St. Michael. MN 55376
                                          Tel: (763) 515-6110
                                          Pax; {763} 226-2515
                                          Km a if; pat 'li th ro nd set I aw. com
                                          Ananievs for Plaintiff




       The undersigned hereby acknowledges that costs, disbursement, and reasonable
attorney fees may be awarded to the opposi]ig.,party or parties pursuant to Minn, Slat. §
549.221         *                       ^
                                                               \1
                                             \
                                                                            w'X
                                             \T
                                                  >,
                                          Patrick W. Michenfekler (#024207X)




                                             17
